                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO


  In Re:

           MBF Inspection Services, Inc.,                     No. 18-11579-11
                Debtor.                                       Chapter 11


STATEMENT OF RICHARD GILL PURSUANT TO RULE 2019 OF FEDERAL RULES
                  OF BANKRUPTCY PROCEDURE

       Richard Gill hereby submits this verified statement pursuant to Rule 2019 of the Federal

Rules of Bankruptcy Procedure, and respectfully states as follows:

   1. Richard Gill (“Gill”) has been appointed to a committee of unsecured creditors pursuant to

11 U.S.C. § 1102. The Committee was formed on September 7, 2018.

   2. Gill’s current address is 7250 38th St NW Lot 64 Parshall, ND 58770.

   3. Gill was an employee of Debtor MBF Inspection Services, Inc. from approximately May

2013 through April 2016.

   4. Reserving all rights, Gill has unsecured claims against the Debtor in the approximate

amount of $282,490.29 for unpaid overtime wages under the Fair Labor Standards Act, 29 U.S.C.

§ 201, et seq., and Ohio Minimum Fair Wage Standards Act, O.R.C. §§ 4111, et seq., plus

attorneys’ fees and costs.

   5. Gill’s claim accrued during the course of his employment with Debtor (which ended in

approximately April 2016) and is therefore a pre-petition claim.

                                            Verification

       I hereby certify that, based on inquiry, the foregoing facts and statements are true and

correct, to the best of my knowledge, information, and belief. I reserve the right to revise and

supplement this statement.




Case 18-11579-t11       Doc 105     Filed 10/23/18     Entered 10/23/18 16:39:30 Page 1 of 4
Respectfully submitted,

       10/22/18
Date: _____________                        s/
                                           Richard Gill




Case 18-11579-t11         Doc 105   Filed 10/23/18   Entered 10/23/18 16:39:30 Page 2 of 4
                                       ASYLUKJBE24ZJUSS4VSWHP



                               Richard Gill
                               Party ID: VF3E9NIKDLETJ2S4GYYK32
                               IP Address: 174.219.129.205
                                VERIFIED EMAIL:   rrgill9155@hotmail.com



Multi-Factor
Digital Fingerprint Checksum   da31a0a688b64da36bc3a574e74d513fd590d711




Timestamp                      Audit
2018-10-22 12:22:24 -0700      All parties have signed document. Signed copies sent to: Richard Gill and
                               Jacob Skold.
2018-10-22 12:22:24 -0700      Document signed by Richard Gill (rrgill9155@hotmail.com) with drawn
                               signature. - 174.219.129.205
2018-10-22 12:20:10 -0700      Document viewed by Richard Gill (rrgill9155@hotmail.com). - 174.219.129.205
2018-10-22 10:16:46 -0700      Document created by Jacob Skold (jskold@nka.com). - 207.250.239.174




                                                                                                             Page 1 of 1

     Case 18-11579-t11             Doc 105          Filed 10/23/18           Entered 10/23/18 16:39:30 Page 3 of 4
                                    CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the above was filed electronically on

October 23, 2018 pursuant to the service requirements of the ECF/CM for the United States

Bankruptcy Court for the District of New Mexico, which will notify all counsel of record.



                                             s/ Daniel H. Reiss
                                             Daniel H. Reiss




Case 18-11579-t11      Doc 105      Filed 10/23/18     Entered 10/23/18 16:39:30 Page 4 of 4
